Citation Nr: 1419716	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-11 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Whether the period for receiving a transfer of remaining entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 33, as an eligible dependent was correct.  


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1976 to August 1985, from September 1985 to January 1987, from June 1987 to January 1993, and from December 2009 to January 2011.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans Affairs (Board) on appeal from a September 2010 administrative decision that denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in May 2012.  


FINDINGS OF FACT

1.  The Veteran was entitled to a total of 48 months of educational benefits and used two months and 12 days under Chapter 34, and 39 months and 13 days for Vocational Rehabilitation and Employment under Chapter 31.  

2.  The Veteran was approved for transfer of the remaining balance of his VA educational benefits to his spouse and son by the Department of Defense in August 2010.  

3.  The balance of the Veteran's remaining educational benefits transferable to his dependents was six months and five days.


CONCLUSION OF LAW

The remaining eligibility for educational assistance benefits under 38 U.S.C.A. Chapter 33, transferred to the appellant was correctly calculated.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 21.9570 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations had been satisfied under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, in this case, it is the law and not the evidence that is dispositive.  Therefore, VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In such situations, an opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop the evidence to substantiate a claim where that claim cannot be substantiated because there was no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOGCPREC5-2004 (June 23, 2004).  The United States Court of Appeals for Veterans Claims (Court) has also held that where the law, and not the underlying facts or development of facts are dispositive in a claim, VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  

Regulations

The aggregate period for which any person may receive assistance under two or more VA educational training programs, including Chapters 34 and 33, may not exceed 48 (or the part-time equivalent).  38 C.F.R. § 21.4020(a) (2013).  

An individual entitled to educational assistance under Chapter 33 based on his or her own active duty service, and who is approved by a service department to transfer entitlement, may transfer up to a total of 36 months of his or her own entitlement to a dependent (or among dependents).  A transferor may not transfer an amount of entitlement that is greater than the entitlement he or she has available at the time of transfer.  38 C.F.R. § 21.9570 (2013).  

Analysis

The following facts are not in dispute.  The Veteran used a total of two months and 12 days of Chapter 30 educational benefits under the Montgomery GI Bill prior to December 18, 1987, and 39 months and 13 days of Chapter 31 benefits under the Vocational Rehabilitation and Employment (VR&E) program beginning in 2002.  

In August 2010, the Veteran requested to transfer the remainder of his VA educational benefits under Chapter 33 to his spouse and son.  On August 27, 2010, the Veteran was notified by the Department of Defense (DOD), Army National Guard Education Office, that he was approved for transfer of his unused Post-9/11 GI Bill benefits to members of his family.  The notice letter indicated that he had a total of 36 months of unused Post-9/11 benefits, but stated that "this is not a guarantee of exact benefit[,]" and that the approval statement only verified that DOD had approved the overall transfer.  "Only the VA can approve specific months of benefits."  (See copy of e-mail message, dated August 27, 2010).  The notice also described the steps required to obtain a Certificate of Eligibility from VA and how the benefits would be disbursed.  

A letter from VA to the appellant (a recipient of the transfer), dated September 28, 2010, advised him that the Veteran did not have any more available entitlement to transfer, and that his claim for educational benefits was denied.  

A second letter from the DOD, dated October 7, 2010, again advised the Veteran that he had a total of 36 months of Post-9/11 Chapter 33 benefits.  The appellant and his mother (the Veteran's wife) testified that they were subsequently advised that the Veteran had a total of 12 months of remaining Post-9/11 benefits, and submitted a request for transfer of those benefits on October 12, 2010.  In a letter dated October 22, 2010, the DOD advised the Veteran that he was approved for transfer of 6 months of Post-9/11 benefits to his wife and 6 months to his son.  Thereafter, the Veteran submitted an application to VA for a Certificate of Eligibility.  By letter dated in January 2011, the appellant was notified by VA that he was awarded five days of educational benefits under the Post-9/11 GI Bill, which was the remaining balance of the Veteran's educational benefits.  

At the videoconference hearing in May 2012, the Veteran's wife testified that her husband was in Afghanistan during the transfer process, and that she was given inconsistent and misleading information from various VA personnel, but was given assurances that they had been approved to receive the benefits.  Based on those assurances, her son enrolled in college and completed his first semester before they were notified that there was only five days of eligibility remaining from the Veteran's educational benefits.  The appellant and his mother argued that because of the misleading information, they incurred over $8000 in educational expenses, and requests that VA reimburse them for their additional expenses.  

Concerning the appellant and his mother's contentions that they were misled by service education counselors and VA representatives that the Veteran had at least 12 months of remaining eligibility, and that they relied on those assurances to their detriment.  Even if the appellant was misinformed regarding the Veteran's eligibility to benefits, the Board cannot grant his claim on that basis.  The Board understands the appellant's frustrations with respect to his claim, and appreciates his request to be reimbursed for the additional expenses he incurred for his college education on an equitable basis.  However, the legal criteria governing eligibility of education benefits are clear and specific, and the Board is bound by them.  A transferor may not transfer an amount of entitlement that is greater than the entitlement he or she has available at the time of transfer.  38 C.F.R. § 21.9570.  No exception is provided for circumstances such as those described by the appellant and his mother.  

In this case, while the letters from the DOD indicated that the Veteran had more eligibility remaining than was actually available, the cover letter stated unequivocally, that the indicated eligibility was "not a guarantee of exact benefit."  The approval statement only verified that DOD had approved the overall transfer, and stated clearly, that "[o]nly the VA can approve specific months of benefits."  Thus, the Veteran, his spouse, and his son were on notice that while the Veteran was approved for the transfer, the amount of his remaining eligibility was to be determined at a later date by VA.  That process required VA to review the Veteran's entire record to determine how much of his educational benefits had been used.  Here, the evidence showed that the Veteran used most of his 48 months of eligibility for his own education, and had only six months and five days of remaining eligibility.  

In this case, the Board finds that the RO calculated the Veteran's remaining eligibility for Chapter 33 educational benefits correctly.  This is entirely consistent with VA laws and regulations, and the RO and the Board are bound by laws enacted by Congress.  While the Board understands the Veteran's contentions, the law simply does not provide for an extension of benefits beyond 48 months.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Although VA is required to inform claimants correctly about basic eligibility or ineligibility for educational assistance benefits, the remedy for breach of such an obligation cannot involve payment of benefits where statutory requirements for such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  While the Board is sympathetic to the Appellant's claim, it is simply without authority to grant the claim on an equitable basis and instead, is constrained to follow the specific provisions of law.  Id.; see also 38 U.S.C.A. § 7104 (West 2002).

It is noted that at the May 2012 videoconference hearing the undersigned suggested to the appellant that a request (to the Secretary of Veterans Affairs) for equitable relief pursuant to 38 C.F.R. § 2.7 (2013) may be another option to pursue.  However, after a more thorough review of this matter, and as discussed in detail above, it is pointed out that the information that the appellant purports to have received from the DOD and VA letters was not misleading, in that the Veteran, and thus the appellant were clearly put on notice that "only" VA could approve the specific months of benefits, and not DOD.  See DOD Letter, dated August 27, 2010; VA Letter, dated September 28, 2010; VA Letter, dated January 2011.  Therefore, under the particular circumstances in this case, the undersigned has no alternative but to conclude that the requirements have not been invoked under section 2.7 (a) or (b), which would warrant the Board to undertake steps to initiate a recommendation for equitable relief in the appellant's case.  Id.

In cases such as this, where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, the appeal is denied.  


ORDER

The period for receiving a transfer of remaining entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 33, as an eligible dependent was correctly calculated, and the appeal is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


